* Corpus Juris-Cyc. References: Evidence, 22CJ, p. 1181, n. 70; p. 1271, n. 77; Taxation, 37Cyc, p. 1445, n. 75; p. 1449, n. 92.
The bill is to establish title to certain lands forfeited to the state for taxes, and afterwards sold by the state to the appellant, William F. Lott. The sole question involved is the validity of the tax title. The lower court held that the description of the land was indefinite and insufficient, and therefore the title was void. From this decree, the complainant, Lott, appeals.
The description of the land on the assessment rolls in the county of George, which embraces the land in question, forfeited to the state for taxes, is as follows:
No. of Sale.          Name of Purchaser.                When Sold. Month.    Day.     Year. 85 State               Unknown                    May       1,       1922
            To Whom Assessed — Description of Land. Division of Sec. S.T.R.
E 1/2 of NW 1/4 of SW 1/4 Reg. Section 19, part Walter Denny Conf. No. 40                                                                    2-7
No. of Sale.          Name of Purchaser.                When Sold. Month.    Day.     Year. 86 State               Unknown                    May       1,       1922
            To Whom Assessed — Description of Land. Division of Sec. S.T.R.
W 1/2 of SW 1/4 of SE 1/4, E 1/2 of SE 1/4 of Reg. Sec. 19, part Walter Denny Conf. No. 40                                                    2-7
No. of Sale.          Name of Purchaser.                When Sold. Month.    Day.     Year. 87 State               B. Rouse Est.              May       1,       1922
            To Whom Assessed — Description of Land. Division of Sec. S.T.R.
E 1/2 of NE 1/4 of SW 1/4, SE 1/4 of SW 1/4, E 1/2 of SW 1/4 of SE 1/4, NW 1/4, of SE 1/4, Reg. Sec. 19, part of Walter Denny Conf. No. 40    2-7
It will be observed that the land is described as being in "Reg. section 19, part Walter Denny Conf. No. 40." The official government plat of these lands shows that there is no "Reg. section 19," but that there is a fractional section 19, which is divided into three lots, Nos. 1, 2, and 3; and it shows that there is no south half of a regular section 19 established by the government map.
The government plat, which, of course, is the legal guide with reference to the description, shows that the "Walter Denny Conf. No. 40" division lies immediately *Page 807 
south and adjoining the said fractional section 19, but these two government divisions are separate and distinct. If the government had established a regular section 19 instead of the said fractional section, it would have extended south into the Denny confirmation tract, and the south half of regular section 19 would have been described so as to show it as lying where the north half of the said Denny confirmation tract now is; but the government, as shown by the plat, did not establish a regular section 19, but only defined a fractional part of section 19.
The Walter Denny confirmation No. 40 division appears to comprise what could have been the south half of said section 19 and the north half of section 30, if the government had so designated the land; but, according to the plat, there is no south half of a regular section 19, because of the designation of the Denny confirmation No. 40 tract, which occupies the space that could have been the south half of a regular section 19.
The description being indefinite, the question is, Can it be made definite and certain by parol testimony under the statute? Section 6919, Hemingway's Code (section 4285, Code of 1906). Is the description sufficient to furnish a clue, or a starting point, which, if followed by the aid of parol testimony, will lead to, and apply to, a particular tract of land? We think not.
The description here puts the land in the south half of regular section 19, when, as a matter of fact, the plat shows no regular section 19, nor any south half of regular section 19; consequently, we can find no definite clue to follow as to the section in which the land is located. The description also says that the land is "part of Walter Denny Conf. No. 40." The Denny tract, south of fractional section 19, is a different division of land, and the description in the tax deed does not show in what part of the Denny tract the land involved is situated. It is impossible for the land to lie in two different places.
If we undertook to locate it in the south half of the fractional section 19, which is already divided by the *Page 808 
plat into 3 lots, and not in subdivisions of forty acres, we are confronted with the confusing description that the land is in regular section 19, and is a part of the "Walter Denny Conf. No. 40." This chase would lead us to nothing certain.
If we discard that part of the description in which the land is described as being in the south half of regular section 19, we see no way to definitely locate it in the Denny tract, because there is no clue or starting point by which it might be definitely located; and, as we have said, this would leave the description as being in the south half of regular section 19, which, according to the plat, has no existence whatever; and, of course, the official map must control in the designation of the land.
It might be possible for a court to determine the location of the land involved by running an imaginary line from adjoining sections so as to show what the south half of section 19 could or would have been if the government had platted it so. This method, however, is not permissible in an endeavor to establish title by the aid of parol testimony. There must be a definite clue shown by and from the official map. Therefore it is our opinion that the description is fatally defective, and the conveyance is void.H. Weston Lumber Co. v. Strahan et al., 128 Miss. 54, 90 So. 452.
The decree of the lower court is affirmed.
Affirmed.